Citation Nr: 9930582	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  96-26 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder other than posttraumatic stress 
disorder (PTSD).  

2.  Whether a claim for service connection for an acquired 
psychiatric disorder other than PTSD is well grounded.  

3.  Entitlement to service connection for service connection 
for an acquired psychiatric disorder other than PTSD.  

4.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from July 1968 to 
July 1970.  

Service connection was denied for a nervous disorder by an 
April 1973 rating decision, and the appellant did not perfect 
an appeal of that claim after being issued a statement of the 
case in June 1973.  A September 1982 rating decision again 
denied service connection for a nervous disorder, but review 
of the claims file does not establish that the appellant was 
notified of that rating decision.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO), 
and it was remanded in July 1998 for additional development.  

The appellant was notified in June 1998 that the Board member 
who had conducted his December 1997 Travel Board hearing was 
ill and could no longer participate in the decision process 
with regard to his claim.  The appellant was asked whether he 
desired another Travel Board hearing and he responded in the 
negative.  


The issues of entitlement to service connection for service 
connection for an acquired psychiatric disorder other than 
PTSD, and of entitlement to service connection for PTSD, are 
the subject of the REMAND section of this decision.


FINDINGS OF FACT

1.  An April 1973 rating decision denied service connection 
an acquired psychiatric disorder other than PTSD, and that 
decision became final when the appellant did not timely 
perfect an appeal after receiving a statement of the case in 
June 1973.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim for service connection for an acquired psychiatric 
disorder other than PTSD.  

3.  The evidence shows that the appellant has been diagnosed 
with major depression, which VA considers to be a psychosis.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the April 1973 rating 
decision is new and material, and the claim of entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105(d) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(d), 
20.302(c), 20.1103 (1999).  

2.  The appellant has submitted a well-grounded claim for 
service connection for an acquired psychiatric disorder other 
than PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant argues that he has an acquired psychiatric 
disorder other than PTSD, and that its origin was during his 
period of military service.  A claim for service connection 
for an acquired psychiatric disorder other than PTSD was 
previously denied by an April 1973 rating decision, which 
became final when the appellant did not perfect an appeal of 
the decision after receiving a statement of the case in June 
1973.  Although service connection was again denied for an 
acquired psychiatric disorder other than PTSD by a September 
1982 rating decision that was not appealed, the Board finds 
that in the absence of evidence establishing that the 
appellant was notified of the decision it may not be 
considered final with regard to the current claim.  

Except as otherwise provided, when a claim becomes final 
after an unperfected rating decision, the claim may not be 
thereafter reopened.  Should new and material evidence be 
presented or secured with respect to a claim that has been 
disallowed, the claim shall be reopened and reviewed as to 
all of the evidence of record.  38 U.S.C.A. §§ 5108, 
7105(d)(3); 38 C.F.R. §§ 3.104(a), 20.302(c), 20.1103.  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (Court) held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
holding by United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented, which under 
38 C.F.R. § 3.156(a) means evidence not previously submitted 
to agency decision makers which satisfies the following 
requirements: it bears directly and substantially upon the 
specific matter under consideration; it is neither cumulative 
nor redundant; and, by itself or in connection with evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly 

decide the merits of the claim; second, if new and material 
evidence has been presented, immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary must reopen the claim 
and "evaluate the merits of the veteran's claim in light of 
all the evidence, both old and new" after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).  If new and 
material evidence has not been submitted, the Board does not 
need to address the merits of the claim.  Sanchez v. 
Derwinski, 2 Vet. App. 330 (1992).  For the limited purpose 
of determining whether to reopen a claim, the Board must 
accept the new evidence as credible and entitled to full 
weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  This 
presumption no longer attaches in the adjudication that 
follows reopening.  Id at 513.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for an acquired psychiatric 
disorder other than PTSD was last finally denied by the April 
1973 rating decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and a psychosis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  


The evidence of record at the time of the April 1973 rating 
decision included the appellant's service medical records, 
which did not show any complaint or finding of psychiatric 
problems, and postservice evidence that included the 
following VA medical records: an October 1970 outpatient 
record that noted history from the appellant of having been 
quite nervous in Vietnam and having being very irritable 
since leaving service, and which reported that he gave the 
impression of some depression and affective flattening 
without anything definitely psychotic; an August 1972 
outpatient record that indicated that the appellant did not 
appear psychotic but was somewhat depressed with underlying 
tension and anxiety; and a January 1973 VA psychiatric 
examination report that diagnosed schizoid personality 
disorder with some depressive features.  Service connection 
was denied for an acquired psychiatric disorder other than 
PTSD by the April 1973 rating decision on the basis that an 
acquired psychiatric disorder had not been shown in service.  

The evidence submitted since the April 1973 rating decision 
includes the following: an August 1982 VA hospitalization 
report that diagnosed situational depression and antisocial 
personality disorder; an October 1990 VA hospitalization 
report that diagnosed paranoid personality and depression; a 
May 1995 VA psychiatric examination report that diagnosed 
major depression; a February 1999 VA psychiatric examination 
report that included a diagnosis of personality disorder; and 
hearing transcripts from the appellant's hearings, at a 
November 1996 Regional office hearing and the December 1997 
Travel Board hearing.  

After reviewing the evidence submitted since the April 1973 
rating decision, the Board finds that it is new because it 
includes a diagnosis of major depression, which is considered 
by the Board to be a psychosis, and it is material because it 
raises the question of whether the depression identified in 
October 1970 was an early manifestation of the current major 
depression.  Accordingly, the Board reopens the claim for 
service connection for an acquired psychiatric disorder other 
than PTSD on the basis that the appellant has submitted new 
and material evidence.  38 U.S.C.A. §§ 5107, 5108, 7105(d); 
38 C.F.R. § 3.156.  


Because the Board has determined that the claim for service 
connection for an acquired psychiatric disorder other than 
PTSD is reopened, it must be reviewed under the second 
element of Winters, which is whether the claim is well 
grounded.  A claimant filing for VA benefits has the duty to 
submit evidence that must "justify a belief by a fair and 
impartial individual" that the claim is plausible, and, 
therefore, well grounded.  38 U.S.C.A. § 5107(a).  A claim is 
not well grounded if the claimant fails to present such 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well 
grounded, except where such assertions are inherently 
incredible or beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for an acquired psychiatric disorder other than 
PTSD.  The Board finds that each of the three elements 
required to show a well-grounded claim has been met.  The 
medical evidence contains a current diagnosis of major 
depression, the appellant has reported being quite nervous in 
Vietnam, and depression was apparent within three months 
after his separation from service.  Therefore, the Board 
concludes that the appellant has met his initial burden of 
presenting evidence that his claim for service connection for 
an acquired psychiatric disorder other than PTSD is plausible 
or otherwise well grounded.  


However, the Board believes that additional evidence must be 
obtained before it can render a decision regarding the claim 
for an acquired psychiatric disorder other than PTSD.  To 
decide the claim on the merits at this time would be 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  

The claim for entitlement to service connection for an 
acquired psychiatric disorder other than PTSD is well 
grounded.  



REMAND

The Board, in its July 1998 remand, requested that the RO 
contact the appellant for the purpose of having him provide 
additional information (such as dates, places, and units) 
concerning the stressful events he claimed he had experienced 
in Vietnam.  Following receipt of this requested information, 
the RO was to submit it to the U.S. Armed Services Center for 
the Research of Unit Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia, 22150, along with copies of 
the appellant's service personnel records, for verification 
of the incident or incidents which the appellant reported as 
stressors.  

In December 1998, the appellant responded to the RO's request 
for information concerning the stressful events to which he 
was exposed in Vietnam.  He reported that he had been exposed 
to enemy mortar and rocket fire while in Bien Hoa and Phu 
Loi.  This information was consistent with testimony he had 
provided at his 

December 1997 Travel Board hearing.  His service personnel 
records indicate that he served with the 357th Trans Co (ADS) 
and the 605th Trans CO (ADS) while in Vietnam, and that he 
participated in the 11th Campaign.  However, review of the 
claims file does not show that this information was forwarded 
to USASCRUR as had been requested by the July 1998 remand.  

The Board notes that the Court has held that where remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  In this case, the Board finds that the 
RO did not fully complied with the Board's July 1998 remand 
because USASCRUR was not contacted by the RO regarding 
verification of the appellant's claimed stressors.  

Additionally, in light of its conclusions that the 
appellant's claim for service connection for an acquired 
psychiatric disorder other than PTSD is reopened and well 
grounded, the Board believes that a medical opinion is 
necessary in order to ascertain whether the appellant's 
currently diagnosed major depressive disorder was initially 
manifested in October 1970 and, if so, whether such disorder 
was manifested to a compensable degree within the first year 
after service.  Under the criteria for rating a psychotic 
depressive disorder in April 1973, as set forth in the VA's 
SCHEDULE FOR RATING DISABILITIES in effect at that time, a 10 
percent evaluation was assigned if the disorder resulted in 
slight social and industrial impairment.  

Based on the discussion above, the Board believes that a 
remand is necessary in order to provide additional 
development regarding each of the appellant's claims.  
According, the claims are remanded for the following actions:

1.  The information provided by the appellant 
in his December 1998 statement and in his 
hearing testimony should be forwarded to 
USASCRUR, along with copies of his service 
personnel records, for verification of the 
incident or incidents which he has reported as 
stressors.  In particular, USASCRUR should be 
requested to indicate whether the units to 
which the 

appellant was attached in Vietnam were exposed 
to enemy fire during the periods the appellant 
was attached to them.  Any information obtained 
is to be associated with the claims file and 
any additional development suggested by 
USASCRUR should be undertaken by the RO.  

2.  The RO should arrange for a VA psychiatrist 
to review the appellant's claim file for the 
purpose of having the psychiatrist express an 
opinion as to whether the evidence indicates 
that the appellant's major depressive disorder 
was present within the first year after service 
and, if so, to express an opinion as to the 
degree of disability manifested within that 
first year after service.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, in whole or in part, a supplemental 
statement of the case should be furnished to the appellant 
and his representative, and they should be afforded the 
appropriate period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  


The purpose of this REMAND is to obtain addition evidence and 
to ensure that the appellant receives his due process and 
fair process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claims.  No additional action is required by the appellant 
until he receives further notification from VA.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals







